The parties hereto having stipulated in open court that a justice may be substituted in place of Burr, J., deceased, Mr. Justice Carr was so substituted. Order amending judgment of foreclosure and sale, in so far a» it purports to describe an undivided one-half of the lands, is reversed, but otherwise affirmed so far as it directs the sale of all interest of the defendants John Joseph Brennan, Michael Brennan and J eánnette Brennan, his wife, and all persons claiming under them, or either of them, with the provision excepting and reserving the lands released by the mortgagee in 1908. As thus modified the order is affirmed, without costs. Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred. Order to be settled before Mr. Justice Putnam.